Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         31-DEC-2018
                           SCPR-XX-XXXXXXX               07:54 AM

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   IN RE JOYCE LISKA, Petitioner.


                         ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of the petition to resign and
surrender her license to practice law in the State of Hawai#i
filed by attorney Joyce Liska, pursuant to Rule 1.10 of the Rules
of the Supreme Court of the State of Hawai#i (RSCH), and the
affidavits submitted in support thereof, we conclude Petitioner
Liska has complied with the requirements of RSCH Rule 1.10.
Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Joyce Liska, attorney number 6373, from the roll
of attorneys of the State of Hawai#i, effective with the filing of
this order.
          DATED:    Honolulu, Hawai#i, December 31, 2018.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson